Citation Nr: 0005036	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) prior to 
February 25, 1993.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veteran's Affairs (VA) 
Regional Office (RO) rating decisions dating from April 1992.  
Specifically, in the rating decision dated in April 1992, the 
RO granted service-connection for PTSD evaluated as 50 
percent disabling effective from November 13, 1984, date of 
claim.  The veteran filed a notice of disagreement (NOD) 
claiming that his service-connected PTSD warranted a higher 
evaluation than 50 percent.  During the appellate process, 
the RO, by rating decision dated in March 1995, granted an 
increased 100 percent schedular evaluation for PTSD, 
effective from February 25, 1993, based upon pertinent 
clinical findings noted at that time.  Accordingly, the issue 
of entitlement to a disability evaluation greater than 50 
percent for PTSD prior to February 25, 1993, remains on 
appeal.

The record shows that at a hearing before a travel member of 
the Board sitting at the RO in June 1997, the veteran 
essentially noted that in light of the recent grant of a 100 
percent evaluation for PTSD, effective February 25, 1993, he 
therefore withdrew from Board consideration the other 
remaining issues developed in the statement of the case and 
multiple supplemental statements of the case of record other 
than those addressed by the Board in October 1997.

The Board notes that in October 1997, the Board remanded the 
issue of entitlement to a disability evaluation greater than 
50 percent for PTSD prior to February 25, 1993 to the RO for 
additional action.  At the same time, the Board adjudicated 
other issues then pending on appeal.

In September 1999 the RO issued a rating decision wherein it 
continued the current 100 percent evaluation for PTSD, denied 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound, and affirmed the denial of entitlement to a 
disability evaluation greater than 50 percent for PTSD prior 
to February 25, 1993.  In September the RO issued a 
supplemental statement of the case as to the issue of a 
disability evaluation greater than 50 percent for PTSD prior 
to February 25, 1993.  

The case has been returned to the Board for further appellate 
review.
FINDINGS OF FACT

1.  In addition to PTSD, service-connection has been 
established for a burn scar of the right leg secondary to 
treatment for cellulitis of the right knee evaluated as 
noncompensable.

2.  Prior to February 3, 1988, the veteran's service-
connected PTSD was manifested by psychiatric symptoms 
productive of no more than substantial social and severe 
industrial impairment; the record lacked objectively 
demonstrated psychiatric symptoms associated with service-
connected PTSD productive of serious social and pronounced 
industrial impairment.  

3.  From the period between February 3, 1988 to February 24, 
1993, the veteran's service-connected PTSD was manifested by 
psychiatric symptoms productive of no more than severe social 
and severe industrial impairment.

4.  From the period between February 3, 1988 to February 24, 
1993, the record lacked psychiatric symptoms associated with 
service-connected PTSD reflective of total disablement to 
include demonstrable inability to obtain and retain 
employment based on service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation greater than 50 percent for PTSD prior to February 
3, 1988, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (effective prior to February 3, 
1988). 

2.  The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD were met for the period effective from 
February 3, 1988 to February 24, 1993.  
38 U.S.C.A. §§ 1155, 5107(a)(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.16(c), 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (effective February 3, 1988). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

On November 18, 1984, the RO received the veteran's initial 
claim of entitlement to service connection for PTSD.

Received in support of the veteran's claim of service 
connection for PTSD was a report of a private psychiatric 
examination in November 1984.  It was noted that 
the veteran had been given a psychiatric evaluation on 
October 30, 1984, at which time, available medical 
information which accompanied his authorization was reviewed.  
Psychological studies were requested and a report of these 
was reviewed in conjunction with preparing the report.

The veteran was described as a 36 year old married man who 
said he drove to the examination in his own car.  He was 
accompanied by a male friend.  On examination the veteran was 
noted to have had a serious facial expression and a  
resentful mood.  He was cleanly and casually dressed and 
groomed.  He frequently made audible snapping sounds in his 
neck as though relieving tension and was cooperative.  He 
gave his own history which was found to be adequate.

The veteran's current complaints were that he felt stressed 
and had fatigue, tenseness, irritability, anger at times when 
there should not be anger, anger at times when there should 
be stress, frustration, impatience, and tension to the point 
where his muscles snapped.  In discussing his present 
illness, he noted it went back about 15 years.  He stated 
that in August 1984 he went to the VA Hospital, Altoona, 
Pennsylvania, Outpatient Section, where he was told he had a 
delayed stress syndrome but it was never verified.  He stated 
it came to a head about 4 years earlier when he became 
involved with a bunch of crooked attorneys.  They made 
representations which they did not keep.  He stated he had 
built up a business and that a legal battle destroyed the 
business.

The veteran stated that in 1976 he started a business on his 
own limited capitalization in heating and electrical 
supplies.  He reported working long hours to get it going in 
spite of the tension factors.  He reported trying to get an 
electrical distribution with heating equipment and wood 
stoves which was supposed to be a restricted distribution.  

He noted becoming involved with the U.S. Stove Company.  He 
set-up dealers and serviced them.  He noted that with legal 
fees and loss of dealings he went off the deep end and had 
suicidal tendencies.  He noted having a wife and six 
children.  He said he was taking aspirin as needed for pain 
and was not using other medications at the time.

It was noted that in discussing a typical day's activities 
the veteran said he usually arose from 7:00 to 7:30 a.m.  He 
then would take his daughter to kindergarten.  He was 
involved in writing a legal brief to take to the Supreme 
Court.  He noted going into the apartment building that he 
owned and if there was any work to be done, he would do it.  
He would then pick up his daughter at kindergarten about at 
11:30 a.m.  They would go home and have lunch.  He stated he 
had been doing a lot of reading of law books.  He reported 
that sometimes he sat and did nothing.  He would next have 
dinner and spend time with the children and watch television.  
He then went to bed at about 10:00 to 11:00 p.m.  He went to 
church.  He played chess with some friends one night a week 
and liked working on old cars as a hobby.

The veteran reported that he had two brothers and one sister 
all of whom were living and well.  His father was alive at 
age 59 and reported to be in satisfactory health.  His mother 
was alive at age 59, also reported to be in satisfactory 
health.  He graduated from high school and went into military 
service where he attended a 36 week computer repair school at 
Fort Monmouth, New Jersey, and had 6 weeks at microfilming 
and X-ray developing equipment repair at Kodak.  He reported 
working for Kodak for 13 months.  He reported serving in the 
U.S. Army between 1966 and 1969, having been sent to Vietnam 
from 1968 to 1969.  

He was not assigned to combat duty but was assigned to 
military intelligence in microfilming work.  He married at 25 
years-of age and said that he had a harmonious marriage.  He 
received an Associate's Degree at Brigham Young Business 
School after two years.  He said he had an automobile 
accident and married afterwards fol1owing which he dropped 
out of college.  

On mental status evaluation it was noted that the veteran's 
attention could be readily gained, held and directed.  His 
conversation was spontaneous and he replied to questions in a 
manner that was relevant, coherent and free.  No disorders 
were noted in perception, memory and orientation.  He was 
able to subtract serial 7's from 100 accurately and promptly, 
to indicate similarities and to interpret proverbs.  He 
correctly named the last 4 Presidents in sequence, repeated 
and reversed 5 digits, and had a retention memory for a 
pencil, a book and a telephone.  No delusional ideation was 
elicited.  He realized that he had emotional and physical 
tension and he appreciated the need for treatment.  His 
emotional tone was found to be in keeping with his 
intellectual mental content.  He was not found to be suicidal 
or homicidal.

In relation to functional assessment, the veteran's present 
interests were noted to be  chess, working on old cars and 
photography.  In discussing the veteran's relationship with 
others, the examiner noted that it was evident that the 
veteran had much pent-up anger.  The examiner found the 
veteran's hygiene and grooming to be satisfactory.  Diagnosis 
was PTSD, delayed with psychophysiological musculoskeletal 
disorder.  Prognosis was guarded.  He was found competent to 
manage his benefits.

The examiner noted that in discussing the veteran's ability 
to work, he could work a few hours-physically when he felt 
manifestations of tension.  He had to sit down and sometimes 
lie down and take a rest.  The veteran noted while working on 
his own truck a few months earlier, he had to stop and walk 
every hour before taking a hammer to it.  He stated that if 
he worked for an employer he could not walk away.  The 
examiner reported that it was evident the veteran had a very 
low frustration tolerance and impulsiveness.



A favorable Social Security Administration decision awarding 
disability benefits in March 1985 noted the veteran's 
disabilities consisting of severe PTSD and  adjustment 
disorder and cervical and dorsal strain precluded him from 
returning to any past relevant work.  The commencement date 
for disability benefits was June 30, 1982, when he last 
engaged in gainful employment.  

A September 1985 VA psychiatric examination report shows the 
veteran was described as a 37 year old married and unemployed 
individual who came on time for the psychiatric evaluation 
complaining of situations of stress and anger.  He also 
reported that he had problems with his nerves and 
relationships with people.  He stated it was not proper for 
him to pick up a TV set and throw it, adding he had had rage 
and violence in the past years.  He reported that he enlisted 
right out of high school because of the desire to get away 
from home and a duty and obligation to serve his country.  He 
reported finishing high school.  After the service he worked 
as an electrician for 2-3 years and then worked for Kodak for 
a year.  He then went to college for 2 years after which he 
became a wholesaler for a year.  After that he opened his own 
heating and electrical supply store which he had for 6 years 
until he lost the business.  He said he felt he could work 4 
hours, but more than that would make it very difficult 
because of the stress. 

On mental status examination the veteran was described as 
casually dressed with some anxiety, low mood, and a lot of 
despondency.  He was spontaneous in his conversation and 
somewhat preoccupied with relating his part in the Vietnam 
war citing his intelligence work in microfilming.  He was 
oriented to the 3 spheres with intact memory in both recent 
and remote events.  His fundamentals of information and 
intelligence were average while concentration was good doing 
serial 7's accurately.  His proverb abstraction and judgment 
of social issues were good.  
He admitted to suicide thoughts about 4 or 5 years earlier 
when he lost his business through crooked attorneys but had 
had no serious thoughts.

It was noted that overall, at this time, an appropriate 
diagnosis was general anxiety disorder with depressive 
features.  It was noted that considering the veteran's past 
and present history and underlying character development, a 
mixed personality disorder with paranoid and passive 
aggressive features and a resulting intermittent explosive 
outburst was in order.  It was noted that currently, the 
veteran felt better since he had been undergoing 
psychotherapy and taking antidepressants as well as anti-
anxiety agents.  He was considered competent and employable 
with moderate limitation because of his behavior and nervous 
symptoms resulting in a reduction in the initiative 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.

An August 1987 VA psychiatric examination report shows the 
veteran was described as a 38 year old married and unemployed 
individual.  The veteran's C-file was available and reviewed.  
It was noted that apparently he had been functioning fairly 
well with a family and managing a business of his own for 6 
years after he got out of the service until he lost his 
business to what he termed as being sold out by a contractor.  
The veteran related that one month after he got back from 
Vietnam, and out of the service, he worked for Kodak for 13 
months.  He said he left Kodak and went to California looking 
for a job.  He added that since then, he had had 
approximately 10 jobs, saying, there was a problem with his 
temper.  He noted that in 1976, he opened an electrical 
supply business and was doing okay until 1980, when a 
manufacturer/supplier breached their contract agreement that 
cost him his business. 

It was noted that most recently, the veteran was being seen 
at the Outpatient Clinic of the VA Medical Center in Altoona 
since 1984, and was presently taking an antidepressant and an 
anti-anxiety agent with a pain pill.

On mental status examination the veteran was described as 
casual with appropriate affect and moderately depressed mood 
and anxiety.  He spoke spontaneously in a relevant manner 
with some pressure saying that he was doing all right, but 
still had some problems concentrating at times trying to 
strengthen his legal battles in his VA claims.  

The veteran spoke of fighting and still having a case against 
six lawyers and the company who supplied him when he was in 
business.  He was oriented to the three spheres.  He 
presented no disturbance of cognition and perception, but was 
preoccupied with some unrealistic perception of his physical 
and emotional problems.  He admitted to suicidal thoughts.  

The examiner's assessment indicated that with the past 
history and current manifestations of the veteran's 
perception and attitude towards his claim, the diagnosis and 
treatment had been problematic for the veteran.  It was noted 
that to resolve some of the issues, a Minnesota Multiphasic 
Personality Inventory (MMPI) was arranged, the result of 
which showed an MMPI profile indicating affective disorder 
with depression as a major feature with notes that deeper 
analysis suggested schizoid personality.  The PTSD scale did 
not support a diagnosis of PTSD.  It was noted that after 
reviewing the history and interviewing the veteran, the 
examiner's previous assessment of September 1985 with a 
diagnosis of generalized anxiety disorder with depressive 
features was retained.

The examiner noted that an Axis II diagnosis of mixed 
personality disorder was also retained with schizoid, passive 
aggressive and paranoid traits.  It was noted that although 
the veteran had mentioned dreams about Vietnam, as well as 
thoughts and feelings about his experience and conclusion 
about the US involvement in Vietnam, his case did not meet 
the first criteria of PTSD.  

The examiner noted that currently, besides the general 
anxiety disorder, the veteran's total psychological makeup 
was further complicated by his inability to adjust to his 
current physical condition and socio-legal interactions 
surrounding his preoccupation that lead to an additional 
diagnosis of adjustment disorder with mixed emotional 
features secondary to psychological factors affecting 
physical condition and situational problem.  He was 
considered competent and employable with severe limitation 
because of his behavior, character traits and nervous 
symptoms which produced reduction in his initiative, 
reliability, flexibility and efficiency level.

An April 1990 VA psychiatric examination report shows the 
veteran was described as a 42 year old father of one adopted 
son, 23, and five natural children, five through twelve.  He 
entered military service in June 1966 at age 17.  He left 
three years later.  His work was in the intelligence field, 
working at a super specialized computer center.  During his 
service, the veteran had access to data used later in the 
Westmoreland suit against CBS, dealing with political 
motivations for military decisions during the Vietnam 
conflict.  The veteran was currently unemployed.  He had 
until recently owned an apartment house and on "good days" 
had done repair work on that structure.  The apartment house 
had now had been sold.  The veteran and his family were 
looking for a business that the family could operate.

The examiner noted that the veteran's file was four inches 
thick.  The examiner noted he could not find any psychiatric 
reports more recent than 1988, although the veteran continued 
in treatment with the mental health center at that facility.  
The examiner presumed those records were elsewhere.

On mental status examination , the veteran was described as 
very informally dressed and having an excellent command of 
language.  The examiner noted that the veteran's 
disorganization was not a psychotic type.  The veteran noted 
his IQ was about 130 and the examiner agreed.  It was noted 
that the veteran presented some examples of injustice that 
had been delt him, for example an arrest for leaving the 
scene of an accident.  The examiner also noted the veteran 
had poor anger control.  

The veteran indicated how he kicked and destroyed machinery 
when he was working for Kodak and was required to repair it.  
It was noted that the veteran came across as a likable person 
in many respects.  The veteran wept tears of gratitude when 
talking about the help that he had received from the local VA 
psychiatric staff.  The veteran was described as very 
confident in his own abilities.  He was proud that he was 
able to learn Patrick Henry's famous address when he was 15 
years old and still remembered it.  



The veteran mentioned re-experiencing symptoms of PTSD.  He 
often dwelled on images and memories from that part of his 
life.  He had had sleep problems and Vietnam related dreams.  
It was noted that he had experienced avoidance of his Vietnam 
days, things that he saw and things that he knew were 
happening out there.  The examiner noted that the veteran 
certainly had diminished interests in significant activities 
and general withdrawal.  He refused to visit the Vietnam wall 
and when he saw the movie Platoon as part of his treatment, 
he did his best to isolate his emotions.  Arousal symptoms 
included anger which was virtually the core of the veteran's 
life, trouble concentrating, oversensitivity to various 
sounds, particularly helicopters.

The examiner's impression reflected that the veteran's 
symptoms were probably adequate to meet the criteria for 
PTSD.  The question was then whether the PTSD was the cause 
of this veteran's symptoms.  It was noted that the veteran's 
character pathology was so pronounced, including paranoid, 
compulsive, narcissistic elements, that it obscured virtually 
everything else.  The examiner noted that there was no 
question that the veteran could manage any benefits that were 
awarded.

In January 1992 the veteran underwent two separate VA 
psychiatric examinations.  
On the first examination it was noted that the veteran had 
last been examined in April 27, 1990.  It was noted that the 
veteran's medical records were available for review.  

The veteran was considered extremely verbose and gave an 
inordinate amount of detail in a compulsive fashion with 
speech under pressure, but with no gross evidence of any 
psychosis.  It was noted that as he talked, his case file 
began to be examined and was replete with many evaluations.  
The veteran was noted to have  had a photocopy of what he 
considered to be ongoing symptoms and signs of PTSD and its 
residuals thereby justifying his inability to work any 40-
hour jobs.

The veteran reported constantly having recurrent and 
intrusive distressing recollections of his Vietnam 
experiences.  He experienced distressing recollections with 
or without reminders.  The veteran reported having bad 
dreams.  He reported a persistent avoidance of stimuli 
associated with a distressing event or numbing of 
responsiveness, not present before the trauma.  He did not 
talk about his Vietnam experience.  He went to only one peace 
demonstration.  He had avoided many movies about Vietnam.  He 
said his memory was not impaired from his Vietnam experience, 
but his memory was impaired from other things.  He reported a 
preference to be alone after his return from the service, and 
he had not lost interest in social activities.  He reported a 
feeling of detachment and estrangement from others.  It was 
noted that the veteran's children averaged seven, nine, 
eleven, twelve and fourteen, and there was also a 26-year-
old. 

The psychiatrist noted that the veteran's symptoms probably 
were adequate to meet the criteria for PTSD; however, his 
characterological pathology was so pronounced the paranoid 
compulsive and narcissistic elements obscured virtually 
everything else.  It was noted that the veteran's educational 
history and occupational history, present status, family 
history and personal history were not further explored during 
the January 1992 evaluation by the first examiner.  It was 
noted that the current mental status examination closely 
conformed with that of VA April 1990 examination.  

The examiner's summary noted that the two psychiatrists 
agreed that the veteran met the criteria for PTSD.  The two 
psychiatrists agreed that his condition was moderately 
severe.  One of the psychiatrists thought that the veteran 
possibly had a paranoid personality disorder or that this may 
have been an outflow of his PTSD.  The undersigned examiner 
noted it was his belief that the veteran had a mixed 
personality disorder and agreed with the previous examiner in 
1990 that this had clouded or masked the clear cut findings 
of PTSD on previous examinations many times.  It was noted 
that both psychiatrists agreed the veteran was competent.  
Diagnoses were PTSD, moderately severe, chronic, 
psychological factors affecting physical condition and 
personality disorder, mixed type with compulsive, paranoid 
and narcissistic features. 

A January 1992 VA psychiatric examination report shows that 
the veteran's medical records were available and were 
reviewed at the time of the examination.  The examiner noted 
that he did not do a detailed mental status examination.  
There was no indication of manic depressive behavior as such.  
The veteran was considered to be irrelevant at times in his 
verbosity.  He had an interest in studying about Lincoln, but 
otherwise did not tend to read too much; some magazines and a 
few books.  He recalled three of three dissimilar items after 
six minutes.  His serial subtraction of seven from 100 was 
done rapidly and accurately without error. 

In summary, the examiner noted that the veteran's PTSD was of 
a moderately severe disabling nature.  He had a pressure of 
speech about his military experience that continued in an 
exceedingly high level 20 years later.  There were paranoid 
elements to what he talked about and it was hard to assess 
what was true.

A February 22, 1993 psychological assessment show PTSD.  

A VA hospital summary reflected hospitalization from February 
25, 1993 to March 1, 1993 for stress and depression.  The 
veteran complained of extreme stress and depression secondary 
to charges brought against him for child abuse after slapping 
and spanking his 13 year old daughter.  It was noted he was 
spending increasing amounts of time living in a cabin away 
from his family.  He was not working.  However, it was noted 
that he owned some sort of business that was operated by 
someone else.  He was married with six children.  

On mental stases examination he was alert and oriented times 
four with casual dress and excellent hygiene.  Eye contact 
was good.  There was an intense level of communication and 
involvement noted in the examination.  Speech was mildly 
pressured.  He had a tendency to control the conversation.  
It was difficult to interrupt or make comments during his 
conversation.  His mood appeared depressed.  Affect appeared 
angry.  Thought content was preoccupied with the injustice of 
the system, then mild paranoia was noted.  Memory was 
excellent as were fundamentals of knowledge.  No cognitive 
impairment was noted.  


Hospitalized supportive treatment was provided.  No further 
suicidal ideation was noted.  He requested discharge on March 
1, 1993, and did not appear to be dangerous to himself or 
others.  No medication changes were made.  He was considered 
competent to handle VA funds.  

A report of a psychological assessment in mid March 1993 
noted severe PTSD with depression.

In August 1994, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran essentially claimed that his 
psychiatric impairment was productive of total disability.  
At the hearing he stared that in March 1992, he wanted to get 
back into society and bought a business to try to better 
himself.  He bought an existing business specializing in 
commercial laundry and janitorial supply.  The venture 
backfired and he lost $30,000.  He stated that overall he had 
put in about two days a week at the business in terms of a 
normal work week.  He reported having trouble concentrating 
with paperwork and dealing with customers.  

In June 1997, the veteran attended a hearing at the RO before 
a travel board member.  A copy of the hearing transcript is 
on file.  He essentially argued that the psychiatric symptoms 
associated with service-connected PTSD warranted a rating 
greater than 50 percent prior to February 25, 1993.  


Criteria

Schedular disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999). 





The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to based on review of the entire evidence of 
record.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

Social and industrial inadaptability is the basic criterion 
for evaluating mental disorders and it contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect the individual's earning capacity.  Social 
integration is one of the best indices of mental health and 
reflects the ability to establish healthy and effective 
interpersonal relationships.  In evaluation of disabilities 
based on mental disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  

The severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants of disability are time lost from work and 
decrease in work efficiency.  Id.  The disability evaluation 
is to be based on the report and analysis of the veteran's 
symptomatology and the full consideration of the whole 
history of the disorder.  Id.



The VA rating criteria for mental disorders prior to February 
3, 1988 provided a 100 percent schedular evaluation where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrably unable to obtain and retain employment.  

A 70 percent schedular evaluation required that the ability 
to establish and maintain favorable relationships with people 
be seriously impaired and that the psychoneurotic symptoms be 
of such severity and persistence that there is pronounced 
impairment in the ability to obtain or retain employment.  

A 50 percent schedular evaluation was warranted for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people is substantially impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in severe industrial impairment.  38 C.F.R. Part 4, 
Code 9411.

Effective February 3, 1988, the revised rating criteria for 
mental disorders provided under Diagnostic Code 9411 for 
PTSD, a 100 percent evaluation if analysis of the 
symptomatology shows that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and there is demonstrated inability to 
obtain or retain employment.  


A 70 percent evaluation applied if the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 50 percent evaluation applied if the ability to establish 
and maintain effective or favorable relationships with people 
is considerably impaired, and the psychoneurotic symptoms are 
of such severity and persistent that there is considerable 
impairment in the ability to obtain or retain employment.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

As to the effective date of disability compensation award, 
38 U.S.C. 5110(g) provides: "[W]here compensation, 
dependemcy and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative isue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed.Cir. 1997). 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996). Such new criteria may not be 
considered prior to November 7, 1996 and therefore, have no 
direct application in the present appeal. 

Importantly, the Board recognizes that with respect to the 
less restrictive criteria in effect prior to November 7, 
1996, there were three independent bases for granting a 100 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pertinent appellate period 
the provisions under 38 C.F.R. § 4.16(c), effective from 
March 1, 1989 provided where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

The provisions of 38 C.F.R. § 4.14 preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation. 
38 C.F.R. § 4.14 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991). 
Analysis

The Board notes that the veteran's claim is well-grounded 
based upon assertions that his disorder has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  There is no 
indication that there are additional outstanding records 
which VA has not attempted to obtain.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board recognizes that during the appellate period, a 50 
percent evaluation has been in effect for service-connected 
PTSD effective from November 13, 1984, date of receipt of 
original claim for compensation benefits.  The evaluation for 
PTSD was subsequently increased to 100 percent effective from 
February 25, 1993, the date the RO noted it was first 
factually ascertainable by the medical evidence that an 
increased disability evaluation was warranted.  The veteran 
now claims entitlement to a disability rating greater than 50 
percent for PTSD prior to February 25, 1993.

Importantly, the Board notes that during the appellate period 
dating between the period from November 13, 1984 and February 
25, 1993, the rating criteria for rating mental disorders 
were revised effective February 3, 1988.  Prior to February 
3, 1988, the 50 percent schedular evaluation in effect for 
PTSD was reflective of substantially impaired social and 
severe industrial impairment.  

The pertinent clinical evidence of record included a report 
of a private psychiatric examination in October 1984 with 
psychological studies showing that the veteran had a wife and 
six children.  He had a harmonious marriage.  He took no 
psychiatric medications.  He received an Associate's Degree 
at Brigham Young Business School after two years.  He played 
chess with some friends one night a week and liked working on 
old cars as a hobby.  He noted going to church.



On mental status evaluation it was noted that the veteran's 
attention could be readily gained, held and directed.  His 
conversation was spontaneous and replied to questions in a 
manner that was relevant, coherent and free.  No disorders 
were noted in perception, memory and orientation.  No 
delusional ideation was elicited.  He realized that he had 
emotional and physical tension and he appreciated the need 
for treatment.  

His emotional tone was found to be in keeping with his 
intellectual mental content.  He was not found to be suicidal 
or homicidal.  Diagnoses reflected the presence of PTSD and a 
psychophysiological musculoskeletal disorder.  The examiner 
noted that in discussing his ability to work, the veteran 
said he could work a few hours physically, he felt 
manifestations of tension.  The examiner noted that it was 
evident that the veteran had a very low frustration tolerance 
and impulsiveness.

A favorable Social Security Administration decision awarding 
disability benefits in March 1985 noted the veteran's 
disabilities consisting of severe PTSD and nonservice-
connected adjustment disorder and cervical and dorsal strain 
precluded him from returning to any past relevant work.  The 
commencement date for disability benefits was June 30, 1982, 
when he last engaged in gainful employment.  

On a report of a VA psychiatric examination in September 
1985, the veteran was described as married and unemployed.  
He complained of situations of stress and anger.  He also 
said that he had problems with relationships with people.  On 
mental status examination the veteran showed some anxiety and 
low mood and a lot of despondency.  He was spontaneous in his 
conversation and somewhat preoccupied with relating his part 
in the Vietnam war citing his intelligence work in 
microfilming.  He was oriented to the 3 spheres with intact 
memory in both recent and remote events.  His fundamentals of 
information and intelligence were average.  His proverb 
abstraction and judgment of social issues were good.  He had 
no serious thoughts of suicide, currently.


The psychiatric examiner noted that overall, at that time, an 
appropriate diagnosis was general anxiety disorder with 
depressive features.  It was noted that considering the 
veteran's past and present history and underlying character 
development, a mixed personality disorder with paranoid and 
passive aggressive features and a resulting intermittent 
explosive outburst was in order.  It was noted that 
currently, the veteran felt better since he had been 
undergoing psychotherapy and taking antidepressants as well 
as anti-anxiety agents.  He was considered competent and 
employable with moderate limitation because of his behavior 
and nervous symptoms resulting in a reduction in the 
initiative flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.

On a report of a VA psychiatric examination in August 1987, 
the veteran was described as a married and unemployed 
individual.  It was noted that he had been functioning fairly 
well with a family and managing a business of his own for 6 
years after he got out of the service until he lost his 
business to what he termed as being sold out by a contractor.  
He related that one month after he got back from Vietnam, and 
out of the service, he worked for Kodak for 13 months.  He 
added that since then, he had had approximately 10 jobs, 
saying, there was a problem with his temper.  He noted that 
in 1976, he opened an electrical supply business and was 
doing okay until 1980, when a manufacturer/supplier breached 
their contract agreement that cost him his business. 

On mental status examination the veteran was described as 
casual with appropriate affect and moderately depressed mood 
and anxiety.  He was oriented to the three spheres.  He 
presented no disturbance of cognition and perception but was 
preoccupied with some unrealistic perception of his physical 
and emotional problems.  He admitted to suicidal thoughts.  

The examiner's assessment indicated that with the past 
history and current manifestations of the veteran's 
perception and attitude towards his claim, the diagnosis and 
treatment had been problematic on this veteran.  

It was noted that to resolve some of the issues, a MMPI was 
arranged, the result of which showed an MMPI profile 
indicating affective disorder with depression as a major 
feature with notes that deeper analysis suggested schizoid 
personality.  The PTSD scale did not support a diagnosis of 
PTSD.  It was noted that after reviewing the history and 
interviewing the veteran, the examiner's previous assessment 
of September 1985 with a diagnosis of generalized anxiety 
disorder with depressive features was retained.

The examiner noted that an Axis II diagnosis of mixed 
personality disorder was also retained with schizoid, passive 
aggressive and paranoid traits.  It was noted that although 
the veteran had mentioned dreams about Vietnam, as well as 
thoughts and feelings about his experience and conclusion 
about the US involvement in Vietnam, his case does not meet 
the first criteria of PTSD.  

The examiner noted that currently, besides the general 
anxiety disorder, the veteran's total psychological makeup 
was further complicated by his inability to adjust to his 
current physical condition and socio-legal interactions 
surrounding his preoccupation that lead to an 'additional 
diagnosis of adjustment disorder with mixed emotional 
features secondary to psychological factors affecting 
physical condition and situational problem.  He was 
considered competent and employable with severe limitation 
because of his behavior, character traits and nervous 
symptoms which produced reduction in his initiative, 
reliability, flexibility and efficiency level.

Prior to February 3, 1988, the clinical evidence clearly 
showed that in addition to the veteran's service-connected 
PTSD, there were also multiple coexisting nonservice-
connected psychiatric disabilities variously classified which 
may not be considered when evaluating service-connected 
impairment.  Even without distinguishing the features 
associated solely with service-connected PTSD as opposed to 
nonservice-connected coexisting psychiatric disabilities, 
variously diagnosed, the psychiatric examinations essentially 
noted that the overall psychiatric impairment essentially 
ranged between considerable and severe industrial impairment.  
The veteran was considered employable and competent.  

Obviously, the evidence of record at that time was not shown 
to reflect findings of PTSD impairment other than that which 
more nearly approximated substantial social and severe 
industrial impairment as contemplated by the 50 percent 
evaluation in effect at that time.  The record clearly lacked 
objective demonstrated psychiatric symptoms solely attributed 
to service-connected PTSD productive of serious social and 
pronounced industrial impairment thereby warranting the 
assignment of the next higher rating of 70 percent. 

The Board notes that effective February 3, 1988, the revised 
rating criteria for mental disorders provided under 
Diagnostic Code 9411 for PTSD, a 100 percent evaluation if 
analysis of the symptomatology showed that the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and there was demonstrated inability to 
obtain or retain employment.  

A 70 percent evaluation applied if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent evaluation applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.

The evidence of record at that time showed that on a report 
of a VA psychiatric examination in April 1990, the veteran 
was described as a father of one adopted son, age 23, and 
five natural children, five through twelve.  His work in the 
military was in the intelligence field, working at a super 
specialized computer center.  

The veteran was currently unemployed.  He had until recently 
owned an apartment house and on "good days" had done repair 
work on that structure.  The apartment house had been sold.  
The veteran and his family were looking for a business that 
the family could operate.

On mental status examination, the veteran was described as 
very informally dressed and having an excellent command of 
language.  The examiner noted that the veteran's 
disorganization was not a psychotic type.  The veteran noted 
his IQ was about 130 and the examiner agreed.  The examiner 
also noted the veteran had problems with poor anger control.  
The examiner's impression reflected that the veteran's 
symptoms were probably adequate to meet the criteria for 
PTSD.  The question was then whether the PTSD was the cause 
of this veteran's symptoms.  It was noted that the veteran's 
character pathology was so pronounced, including paranoid, 
compulsive, narcissistic elements, that it obscured virtually 
everything else.  The examiner noted that there was no 
question that the veteran could manage any benefits that were 
awarded.

In January 1992, the veteran underwent two separate VA 
psychiatric examinations.  A comprehensive review of the 
veteran's psychiatric history was undertaken.  The examiner's 
summary noted that the two psychiatrists agreed that the 
veteran met the criteria for PTSD.  The two psychiatrists 
agreed that the severity of his condition was moderately 
severe.  One of the psychiatrists thought that the veteran 
possibly had a paranoid personality disorder or that this may 
have been an outflow of his PTSD.  The other examiner noted 
it was his belief that the veteran had a mixed personality 
disorder and agreed with the previous examiner in 1990 that 
this had clouded or masked the clear cut findings of PTSD on 
previous examinations many times.  It was noted that both 
psychiatrists agreed that the veteran was competent.  
Diagnoses were PTSD, moderately severe, chronic, 
psychological factors affecting physical condition and 
personality disorder, mixed type with compulsive, paranoid 
and narcissistic features. 


The Board notes that the medical evidence of record following 
the revised VA rating schedule for evaluating mental 
disorders effective February 3, 1988, appears to distinguish 
the features of psychiatric disability associated with 
service-connected PTSD as opposed to coexisting psychiatric 
disabilities, variously diagnosed.  

Clearly, the special VA psychiatric evaluations undertaken in 
January 1992 suggested the presence of PTSD disability 
consistent with social and industrial impairment associated 
solely with service-connected PTSD as reflective of 
disability productive of severe social and industrial 
impairment meeting the criteria of a 70 percent evaluation 
under the more favorable revised criteria effective February 
3, 1988.

Importantly, the record clearly lacked objectively 
demonstrated findings solely due to PTSD, without 
consideration of coexisting nonservice-connected psychiatric 
disabilities showing total disablement.  The Board notes that 
a VA psychiatric examiner stated that the veteran's character 
pathology was so pronounced, including paranoid, compulsive, 
narcissistic elements, that it obscured virtually everything 
else.

The Board recognizes that under 38 C.F.R. § 4.16(c), 
effective March 1, 1989, it was provided that where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  This regulation was deleted in 
late 1996 but was applicable during part of the pertinent 
appellate period in issue.  In this regard, the Board 
recognizes that the medical evidence of record reflected that 
the veteran's PTSD was productive of no more than moderately 
severe industrial impairment.  The medical evidence failed to 
show evidence of total disability based on individual 
unemployability exclusively attributed to service-connected 
PTSD.  



Importantly, the Board may not overlook the fact that there 
was also medical evidence of significant nonservice-connected 
coexisting psychiatric disorders, variously diagnosed noted 
throughout the record including on VA psychiatric 
examinations in April 1990 and January 1992, as well as in a 
favorable Social Security disability determination along with 
orthopedic disabilities which contributed to the veteran's 
unemployability.  The Board points out that impairment 
associated with nonservice-connected disability may not be 
considered when evaluating service-connected disability.  

Again, the Board notes that in April 1990, a psychiatrist 
stated that the veteran's character pathology was so 
pronounced, including paranoid, compulsive, narcissistic 
elements, that it obscured virtually everything else.  In 
view of the foregoing, the Board notes that the criteria for 
the assignment of a 100 percent schedular evaluation under 
38 C.F.R. § 4.16(c) were not met during the applicable period 
at issue.

Similarly, the Board finds that a higher rating for PTSD on 
an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
is not appropriate.  It is clear that the disability at issue 
had not rendered the veteran's clinical picture unusual or 
exceptional in nature, had not markedly interfered with 
employment, and had not required frequent inpatient care as 
to render impractical the application of regular schedular 
standards, thereby precluding entitlement to an increased or 
total evaluation on an extraschedular basis.


ORDER

Entitlement to an evaluation greater than 50 percent for PTSD 
prior to February 3, 1988, is denied. 

Entitlement to a 70 percent evaluation for PTSD for the 
period effective from February 3, 1988 to February 24, 1993, 
is granted to this extent, subject to the controlling 
regulations governing the award of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

